Per Curiam:
This case is a claim for supplies or stores alleged to have been taken by or furnished to the military forces of the United States for their use during the late war for the suppression of the rebellion.
It appears from the evidence that William Fletcher (since deceased) resided in Fauquier County, Va., during the late war. Uis claim was in due course presented to the commissioners of claims, who found as follows:
“ William Fletcher resided in Fauquier County, Va., near Rectors Cross Roads, when the war commenced. He was past the conscription age, and consequently exempt from service in the Confederate Army. He was examined personally by the commissioners. The examination failed to elicit any fact establishing the unmistakable loyalty of the claimant. On the contrary, he voted for the adoption of the ordinance of secession, and although he says he did it because of apprehended danger we are not satisfied, from his own story, that he acted altogether from any such motive. His loyalty is not satisfactorily proved, and the claim is rejected.”
The case was argued in this court on the preliminary question of loyalty, and the court on the 13th day of April, 1896, found as follows:
“This case being a claim for supplies or stores alleged to have been taken by or furnished to the military forces of the United States for their use during the late war for the suppression of the rebellion, the court, on a preliminary inquiry, finds that upon the evidence it does not appear that William Fletcher, the person alleged to have furnished such supplies or stores, or from whom they are alleged to have been taken, was loyal to the Government of the United States throughout said war, and the case is dismissed for want of further jurisdiction.”
Thereafter, upon a motion for a new trial, the question of loyalty was reargued and submitted, Eppa Hunton, esq., appearing for the claimant, and the Attorney-General, by John *38G. Capers, esq., bis assistant, and under bis direction, for tbe defendants.
It appears from tbe evidence that William Fletcber at the outbreak of tbe late war was too old to participate actively therein; that be was in favor of the maintenance of tbe Union and opposed to secession; that bis sympathies throughout tbe contest were with tbe United States; that be was regarded in his neighborhood as loyal to tbe United States; but William Fletcber did vote in favor of tbe ordinance of secession, and this be did because be thought his safety and that of bis family depended upon bis voting for it; for tbe same reasons (after conference with bis father) one son voted as did bis father. Fletcber bad one son conscripted and got him out of tbe Confederate Army and sent him and three other sons North, and subsequently Avent North, and later (after tbe Avar) assisted in tbe reconstruction of Virginia. In tbe precinct where Fletcber voted but one vote was cast against tbe ordinance of secession.
While Fletcber Avas otherwise loyal to tbe United States during the late Avar for tbe suppression of tbe rebellion, by bis. vote in favor of secession be did give aid and comfort to said rebellion and therefore was not loyal to tbe Government of tbe United States throughout that war.
Claimants’ motion for a new trial is therefore overruled.